F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                               DEC 12 1997
                                  TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                    Clerk

 GARY LEE MCCOLPIN,

               Plaintiff - Appellant,

          v.                                                No. 96-3324
                                                      (D. Ct. No. 93-CV-3411)
 GARY STOTTS, Secretary of                                    (D. Kan.)
 Corrections and DAVID R. MCKUNE,
 Warden,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before TACHA, BALDOCK, and LUCERO, Circuit Judges.


      After examining the briefs and the appellate record, this three-judge panel

has determined unanimously that oral argument would not be of material

assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th

Cir. R. 34.1.9. The case is therefore ordered submitted without oral argument.

      This appeal is from an order of the district court denying pro se appellant’s

motion to reconsider the district court’s order dismissing his claim for a denial of


      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. This court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
religious liberty. On appeal, the appellant reiterates the conclusory allegations

that were made in the district court that he has been denied his rights under the

First, Eighth, and Fourteenth Amendments of the Constitution of the United

States with respect to the practice of his religious beliefs. We affirm.

      In an order dated October 25, 1996, the district court provisionally granted

appellant leave to proceed in forma pauperis on appeal pending receipt and

examination of appellant’s financial records. 1

      In his pro se brief on appeal, appellant alleges that appellees have placed

unconstitutional restrictions on his freedom to exercise his religious beliefs.

After examining all of the pleadings, briefs, and other documents filed in the

district court and in this court on appeal, we hold that appellant has failed to

present a non-frivolous argument on the law and facts in support of the issues

raised on appeal. See 28 U.S.C. § 1915(e)(2); Coppedge v. United States, 369

U.S. 438 (1962). We therefore affirm the order of the district court denying

reconsideration of the order dismissing appellant’s action. We further hold that

the filing of this appeal is deemed a “prior occasion” pursuant to the requirements

of 28 U.S.C. § 1915(g) and affirm the order of the district court for substantially

the reasons stated in the order of the district court dated August 26, 1996,


      1
        Appellant has an outstanding balance for the filing fee of this appeal and is
reminded of his continuing obligation to forward partial payments to the Clerk of the
District Court in accordance with the district court's order of February 11, 1997.

                                           -2-
dismissing the action, granting defendant’s motion for summary judgment and

denying plaintiff’s motion for specific performance. AFFIRMED.

                                    ENTERED FOR THE COURT,


                                    Deanell Reece Tacha
                                    Circuit Judge




                                      -3-